J-A08018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.B., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


APPEAL OF: N.B., A MINOR
                                                      No. 2952 EDA 2016


              Appeal from the Dispositional Order August 19, 2016
                In the Court of Common Pleas of Monroe County
              Juvenile Division at No(s): CP-45-JV-0000171-2015,
                             CP-45-JV-0000172-2015


BEFORE: PANELLA, J., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                               FILED MAY 12, 2017

        N.B. appeals from the trial court’s order denying his post-dispositional

motion following his adjudication of delinquency for rape of a child under 13

years of age,1 involuntary deviate sexual intercourse with a child under the

age of 13,2 aggravated indecent assault,3 sexual assault,4 indecent assault,5

and indecent exposure6 in CP-45-JV-0000171-2015 (“Case 171” (female


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3121(c).
2
    18 Pa.C.S. § 3123(b).
3
    18 Pa.C.S. § 3125(b).
4
    18 Pa.C.S. § 3124.1.
5
    18 Pa.C.S. § 3126(a)(7).
6
    18 Pa.C.S. §3127(a).
J-A08018-17



victim)), and involuntary deviate sexual intercourse,7 indecent assault,8

indecent exposure9 and sexual assault10 in CP-45-JV-0000172-2015 (“Case

172” (male victim)). The charges stemmed from sexual acts N.B. allegedly

perpetrated upon his half-siblings, N.M. and N.M., aged 4½ and 6½ at the

time of the incidents. After careful review, we affirm.

        N.B. is the half-brother of the victims in this case, N.M. (female) and

N.M. (male) (collectively “the victims”). N.B. and the victims have the same

biological mother, E.M. (Mother).         The victims’ father is C.M. (Stepfather).

N.B.’s biological father is J.B (Father).        At the time of the incidents, the

victims, N.B. and three other brothers and sisters lived in Mother’s

residence.    N.B. lived primarily with Mother, but on certain weekends he

would reside with Father.         By all accounts, Mother and Father had been

involved in a contentious custody battle over N.B. for ten years. However,

there was a significant lull in the custody proceedings at the time the victims

made their allegations against N.B. The evidence of the sexual assaults in

both cases was purely circumstantial; there was no forensic or physical

evidence of abuse to either victim.


____________________________________________



7
    18 Pa.C.S. § 3123(b).
8
    18 Pa.C.S. §3126(a)(7).
9
    18 Pa.C.S. § 3127(a).
10
     18 Pa.C.S. § 3124.1.


                                           -2-
J-A08018-17



      On August 17, 2015, N.B. filed a pretrial omnibus motion seeking,

among other things, taint and competency hearings regarding both victims.

In the motion, N.B. specifically requested that the court “convene a taint

hearing regarding the video testimony of [the victims] . . . [because] . . .

there was taint in the reporting process and investigation of this case as well

as the child advocacy interviews conducted regarding the alleged child

victims.”   Defendant’s Omnibus Pretrial Motion, 8/17/15, at ¶¶ 34, 37.

      On January 22, 2016, and March 29, 2016, the trial court held “taint”

hearings to address whether the case involved “false memories or distortion

of memories by [forensic] interview techniques [of the child victims] that

[were] unduly suggestive and coercive.” Trial Court Opinion, 10/14/16, at

1-2. At the hearings, Dr. Frank M. Datillio, a licensed clinical and forensic

psychologist, was certified as an expert in forensic psychology and

interviewing.   N.T. Taint Hearing, 1/22/16, at 63; N.T. Taint Hearing,

3/29/16, at 7, 25. Doctor Datillio stated that “there [was] the potential for

[taint]” in N.M.’s [male] testimony from the [Child Advocacy Center (CAC)]

interview as “a result of the interview process[,]” id. at 95, and, that to a

degree of forensic psychological certainty, he believed that the CAC video

was tainted as a result of “too many leading questions, [that the interview

was conducted] in too quick a time[,]” and that “there was [not] enough

operationally defined aspects with regard to touch and body part.”      Id. at

97.




                                     -3-
J-A08018-17



        CAC child forensic interviewer, Kristen Fetcho, also testified at the

taint hearing; she was admitted as an expert in forensic interviewing and

child development.         Fetcho, who had been employed as a forensic

interviewer for more than twenty years, had conducted almost 8,500

interviews.   Fetcho conducted the interview of N.M. (male) in the instant

case.    She testified that the CAC uses the National Children’s Alliance

Children’s Advocacy Center method of interviewing children, which is a

combination of the Rapport, Anatomy, Touch, Abuse and Closure (“RATAC”)

Method and other approaches. N.T. Taint Hearing, 3/29/16, at 46. The CAC

method includes an “intro, . . . rules, . . . rapport, . . . narrative building, . .

. narrative practice[,] . . . family composition and . . . transition.” Id. After

reviewing her videotaped interview of N.M (male) and the interview of N.M.

(female), Fetcho concluded that, based on her experience, neither of the

children behaved in a way that concerned her, and opined, to a reasonable

degree of professional certainty, that there was no taint with regard to either

child victim. Id. at 52.

        Following the taint hearings, the court concluded that, based upon a

totality of the circumstances, the testimony was not compelling to show

clear and convincing evidence of taint. While the court acknowledged that

there were “admittedly signs of possible taint, . . . [it also recognized that]

every child acts and reacts differently to events, stress, and interviewing and

that . . . in light of the entire testimony of the child in the interview, the

child’s demeanor and body language during the interview, and the mostly


                                       -4-
J-A08018-17



consistent testimony during the interview, such was not convincing evidence

of taint.” Trial Court Opinion, 10/14/16, at 4. On May 6, 2016, the court

issued an order denying N.B.’s motion requesting dismissal of the charges

due to taint.

       On July 19, 2016, an in camera Tender Years Hearsay Exception11

proceeding was held with N.B. (female) and N.B. (male), during which the

attorneys in the case and, to a limited extent, the judge asked the children

questions regarding their ability to distinguish the truth from a lie and how

they would feel about testifying in front of N.B. The trial judge ultimately

concluded that both child victims were competent to testify in the case and

that their non-testimonial statements were admissible under section 5985.1.

Id. at 45. The trial judge also concluded that the statements the children

made during their CAC interviews had “enough sufficient indicia of reliability”

and that because he believed the children would suffer serious emotional

distress, which could impair their ability to reasonably communicate if they




____________________________________________



11
   See 42 Pa.C.S. § 5985.1(a) (Tender Years Hearsay Exception permits out-
of-court statement made by a child victim or witness 12 years of age or
younger describing, in part, sexual offenses admissible in evidence in
criminal or civil proceeding if: “(1) the court finds, in an in camera hearing,
that the evidence is relevant and that the time, content and circumstances
of the statement provide sufficient indicia of reliability; and (2) the child
either: (i) testifies at the proceeding; or (ii) is unavailable as a witness.”).

.


                                           -5-
J-A08018-17



were required to testify in front of N.B., they could testify using a

“contemporaneous alternative method” such as video. Id. at 46-47.

       Following a detention hearing, the court found that the Commonwealth

provided prima facie evidence of IDSI, indecent assault, indecent exposure,

and sexual assault. After a hearing, the court adjudicated N.B. delinquent;

N.B. was placed under the temporary legal custody of Monroe County

Children and Youth for placement at a sex offender treatment program at

La-Sa-Quik,      a   community-based           home   located   near   Williamsport,

Pennsylvania. On August 29, 2016, N.B. filed a post-dispositional motion to

vacate or modify the adjudicatory order of delinquency in both cases. See

Pa.R.J.P. 620. The motion raised the issue of sufficiency and/or inconsistent

victim testimony in the cases.12 The court denied the motion on September

1, 2016.     N.B. filed a timely notice of appeal and court-ordered Pa.R.A.P.

1925(b) concise statement of matters complained of on appeal. He raises

the following issues for our consideration:

       (1)    Whether the trial court erred when it denied the juvenile’s
              motion to dismiss for taint the charges of [r]ape of a child,
              [i]nvoluntary [d]eviate [s]exual [i]intercourse (IDSI),
              [a]ggravated     indecent    assault,  [s]exual   [a]ssault,
              [i]ndecent [a]ssault, and [i]ndecent [e]xposure as to the
              victim N.M. [female] . . . due to the tainted influence of
              the juvenile’s biological mother and step-father regarding
              the testimony of the child witness; AND
____________________________________________


12
   See Pa.R.J.P. 629(A)(2) (“Issues raised before or during the adjudicatory
hearing shall be deemed preserved for appeal whether or not the party
elects to file a post-dispositional motion on those issues.”).



                                           -6-
J-A08018-17


       (2)    Whether the trial court erred when it denied the juvenile’s
              motion to dismiss for taint the charges of [IDSI,] 18
              Pa.C.S. § 3123(b); [i]ndecent [a]ssault[,] 18 Pa.C.S.
              [§§]3126 [] (a)(7) [&] 18 Pa.C.S. § 3127(a)[;] and
              [s]exual [a]ssault[,] 18 Pa.C.S. §3124.1 as to the victim
              N.M. [male] due to the tainted inference of the juvenile’s
              biological mother and step-father regarding the testimony
              of the child witness.

Appellant’s Brief, at 5.13

       Our Supreme Court’s decisions in Commonwealth v. Delbridge, 855
A.2d 27 (Pa. 2003) (“Delbridge I”) and Commonwealth v. Delbridge,

859 A.2d 1254, 1256 (Pa. 2004) (“Delbridge II”), are the seminal cases

addressing the issue of taint in cases involving the alleged sexual abuse of

children. In Delbridge II, the Supreme Court noted:

       The core belief underlying the theory of taint is that a child's
       memory is peculiarly susceptible to suggestibility so that when
       called to testify a child may have difficulty distinguishing fact
       from fantasy. See Josephine A. Bulkley, The Impact of New
       Child Witness Research on Sexual Abuse Prosecutions, in
       Perspectives on Children's Testimony, 208, 213 (Stephen J. Ceci
       et al. eds, 1989). Taint is the implantation of false
       memories or the distortion of real memories caused by
       interview techniques of law enforcement, social service
       personnel, and other interested adults, that are so unduly
       suggestive and coercive as to infect the memory of the
       child, rendering that child incompetent to testify. See,
       Julie Jablonski, Assessing the Future of Taint Hearings, 33 Suff.
       J. Trial & App. Adv., 49, 50 (1998).



____________________________________________


13
   N.B. notes in his brief that while he raised the issues of weight and
sufficiency of the evidence in his Rule 1925(b) concise statement of matters
complained of on appeal, he has abandoned those claims on appeal. Thus,
we will confine our review to the taint issue.



                                           -7-
J-A08018-17



Id., citing Delbridge I, 855 A.2d at 34-35 (emphasis in original).           An

allegation of taint in a case involving alleged sexual abuse of a child raises a

question of witness competency. See Delbridge I, 855 A.2d at 34-35. In

order to determine whether a child witness is considered competent to

testify, a court must examine whether the child has:

             (1) such capacity to communicate, including as it does
             both an ability to understand questions and to frame and
             express intelligent answers; (2) [the] mental capacity
             to observe the occurrence itself and the capacity to
             remember what it is that [he or] she is called to
             testify about, and (3) a consciousness of the duty to
             speak the truth.

Id. at 39 (emphasis added); see generally Pa.R.E. 601(b) (Competency).

It is the second prong of the competency test that speaks directly to the

issue of taint.

      In Delbridge I, supra, our Supreme Court explained the pre-trial

procedure to determine whether interviewer bias influenced a child witness

to a degree that the proffered testimony may have been irreparably

compromised:

      A determination of a child witness’s competency involving
      allegations of taint necessitates review of the manner in which a
      child’s allegations of sexual abuse surfaced and were
      investigated. In some cases it is conceivable that resolution of
      this issue could be had through an examination of the factual
      context of the interview process. It is also conceivable that with
      certain children, given differences in age, experience, mental
      acuity and familial circumstances, and considering specifics of
      the allegations of abuse, and the circumstances surrounding the
      investigation itself, that expert testimony may be necessary.
      Further, it is possible that the phenomenon of taint may undergo
      revision or reconsideration in the relevant scientific,
      psychological or law enforcement communities that should be

                                     -8-
J-A08018-17


       brought to the attention of the trial court. In Pennsylvania,
       expert testimony is admissible when a matter in issue is beyond
       the common knowledge of the factfinder: If scientific, technical
       or other specialized knowledge beyond that possessed by a
       layperson will assist the trier of fact to understand the evidence
       or to determine a fact in issue, a witness qualified as an expert
       by knowledge, skill, experience, training or education may testify
       thereto in the form of an opinion or otherwise.

Id.   at 43.       Additionally, since         competency is the   presumption, in

Pennsylvania the moving party must carry the burden of overcoming that

presumption.      Id. at 40-41.        As with all questions of competency, the

resolution of a taint challenge to the competency of a child witness is a

matter addressed to the discretion of the trial court.             Id.   Finally, our

standard of review of a trial court ruling on competency is for an abuse of

discretion. Rosche v. McCoy, 156 A.2d 307 (Pa. 1959).14

       Instantly, N.B. alleges that Mother fabricated the allegations against

him after he expressed an interest to live with Father and after she read

N.B.’s private journal entries detailing N.B.’s accounts of Mother and

Stepfather’s verbal and physical abuse inflicted upon him.           Moreover, N.B.

claims that the CAC employs interview techniques, which include leading

questions and “’precogitated’ findings, that lead to the elicitation of

inadmissible, incompetent testimony.” Appellant’s Brief, at 6.


____________________________________________


14
    When reviewing a trial court’s determination that a child-witness is
competent, “[i]t is appropriate for an appellate court to look not only to the
trial court’s questioning of the child [at the competency hearing] prior to the
child testifying, but also to the child’s actual testimony.” Commonwealth
v. Trimble, 615 A.2d 48, 51 (Pa. Super. 1992).


                                           -9-
J-A08018-17



      Taint implicates the ability of a child to distinguish real memories of an

event from falsely implanted suggestions that could infect the mental

capacity of the child witness to independently recall the event and truthfully

testify.   Delbridge II, 859 A.2d at 1255.     In order to determine whether

taint exits in a given case, at a competency hearing the central focus is “the

minimal capacity of the witness to communicate, to observe an event and

accurately recall that observation, and to understand the necessity to speak

the truth.” Delbridge I, 855 A.2d at 40.

      We concur with the trial court that N.B. did not provide clear and

convincing evidence of taint to overcome the presumption of competency

with regard to the child victims.       First, N.B.’s allegations that Mother

fabricated the abuse claims is not borne out in the record.         While N.B.

contends that Mother inflicted abuse upon him, when pressed to detail the

events leading to that conclusion, N.B. testified that Mother made him do

extensive chores around the house and watch his younger siblings.

Moreover, to the extent that N.B. contends Mother would have conjured up

the sexual abuse allegations against him because she was jealous that N.B.

wanted to live with Father, we note that when the allegations surfaced,

Mother indicated that she wanted N.B. to move out of her house

immediately and live with Father.        There is simply nothing clear and

convincing to prove that Mother fabricated the abuse allegations.          See

Commonwealth v. Pukowsky, 147 A.3d 1229, 1234 (Pa. Super. 2016)

(where defendant asserted that child victim’s testimony was tainted because


                                    - 10 -
J-A08018-17



“incidents occurred during a period of marital stress between himself and

[the child’s mother],” court concluded that fact that parents were in divorce

litigation in no way caused mother to implant false memories or distortions

onto victim regarding alleged sexual abuse by defendant that would make

child incompetent to testify).

       With regard to the interview procedures employed by the staff at the

Scranton CAC, we likewise find that N.B. failed to prove that the victims’

memories were compromised by tainted interview techniques.

       N.M. (male) was interviewed on June 29, 2015, by Scranton CAC

worker, Kristin Fetcho.15       During his CAC interview, N.M. consistently and

repeatedly stated that he did not remember what happened with regard to

any alleged incidents with N.B. However, as a result of her persistence and

direct16 questioning, N.M. eventually told Fetcho that N.M. touched his

private parts, took him into their bedroom closet, told her that one of them

was wearing clothes and the other pajamas, and said that he remembered

____________________________________________


15
   Mother testified that N.M. was identified at an early age with both
communication and speech issues; he had an Individualized Education
Program (IEP) in place for his speech and verbal issues at the time of his
CAC interview. Mother testified that she told Fetcho about these issues
before she conducted the CAC interview. However, Mother also testified that
N.M. does not have any cognitive or learning disabilities that would impair
his ability to understand communication. N.T. Proceeding, 4/15/16, at 11-
12.
16
  Fetcho defined direct questioning during a forensic child interview as one
where the interviewer asks the “who’s, what’s and where’s” to obtain details
on something the child already stated. N.T. Taint, 3/29/16, at 51.


                                          - 11 -
J-A08018-17



seeing N.B.’s private parts. When asked what it felt like when N.M. touched

him, he replied that “it tickled.” While N.M. did not always answer Fetcho’s

questions in an intelligible, articulate manner as a result of N.M.’s diagnosed

speech impediments, his competency as a witness was not impaired as a

result of them. Rosche, 156 A.2d at 310-12. N.M.’s answers are consistent

with the reality that every child reacts differently to life experiences, his

language was appropriate based on his speech and communication issues,

and his unaffected recounting of the events was not unusual given the

variance in each individual child’s temperament.

       Although Dr. Datillio “concluded to a reasonable forensic psychological

certainty [that] there was taint in [Case 172] in the CAC interview, on cross-

examination Dr. Datillio recognized that there are other interview techniques

then the one that he employs; leading questions are oftentimes necessary

early in an interview; CAC interviewer Fetcho stopped for a break only four

minutes later than when he would have; and N.M.’s behavior during the

interview could be attributed to his feeling uncomfortable with the details he

was recounting. N.T. Taint Hearing, 3/29/16, 23-35.

       We are mindful that “[t]he clear and convincing burden accepts that

some    suggestibility   may   occur   in   the   gathering   of   evidence,   while

recognizing that when considering the totality of the circumstances, any

possible taint is sufficiently attenuated to permit a finding of competency.”

Delbridge I, 855 A.2d at 41.           Here, while admittedly there was some

suggestive questioning during N.M.’s (male) interview, we agree with the


                                       - 12 -
J-A08018-17



trial court that it did not render N.M. (male) incompetent to testify.    The

evidence reveals that while N.M. had some speech impediments and was not

immediately forthcoming with information, he did have the mental capacity

to observe the occurrence itself and the capacity to remember what it is that

he was called to testify about. Id.

      Instantly, Bridget Conway from the Scranton CAC interviewed N.M.

(female) on June 29, 2015. While Conway may not have employed optimal

interviewing techniques, after viewing the entire video tape of the interview,

we concur with the trial court that the techniques were not so suggestive or

leading as to compel a conclusion that the victim’s testimony was tainted or

that she was incompetent to testify at trial. See Pukowsky, supra (trial

court did not abuse its discretion in determining child victim was competent

to testify where psychotherapist’s questioning was “gentle, open-ended and

appropriate,” any taint was “mild” and was not enough to render child

incompetent to testify, and that while interviewer may not have been most

proficient in techniques,     questions were not leading, suggestive or

coercive).   Moreover, any discrepancies in N.M.’s (female) statements and

testimony were so minor and reconcilable that they do not raise doubt about

her competency.    See Commonwealth v. Fox, 282 A.2d 341 (Pa. 1971)

(inconsistencies in recollection of events go to witness’s credibility, not

competency).

      Order affirmed.




                                      - 13 -
J-A08018-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2017




                          - 14 -